UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-4269


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ROSCOE HOWARD SMALL, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   N. Carlton Tilley,
Jr., Senior District Judge. (1:00-cr-00331-NCT-1)


Submitted:   October 30, 2015             Decided:   November 6, 2015


Before NIEMEYER, GREGORY, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mark A. Jones, BELL, DAVIS & PITT, PA, Winston-Salem, North
Carolina, for Appellant.  JoAnna Gibson McFadden, Assistant
United   States Attorney, Greensboro, North  Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Roscoe    Howard    Small,     Jr.,    appeals   the     district     court’s

judgment revoking his supervised release and sentencing him to

24   months’    imprisonment.        Small’s    counsel      has   filed    a    brief

pursuant to Anders v. California, 386 U.S. 738 (1967), stating

that there are no meritorious issues for appeal but questioning

whether the district court abused its discretion by admitting

hearsay evidence during Small’s revocation hearing.                     Small was

advised of his right to file a pro se supplemental brief, but he

has not filed one.       We affirm.

      At the revocation hearing, Small’s counsel objected to a

police     officer’s     testimony    describing       the    statement         of    an

anonymous caller.        The district court, however, made clear that

it considered this testimony merely for context and not for the

truth of the caller’s statement.                The statement was thus not

hearsay.       See Fed. R. Evid. 801(c)(2).             Small’s counsel also

objected to the district court’s consideration of the officer’s

testimony about a second officer’s out-of-court statement.                           On

examination by the court, the witness officer clarified that the

basis for his testimony was his own personal knowledge, not the

second   officer’s     statement.       We     therefore     conclude      that      the

district court did not err in overruling both objections, for

the officer’s testimony did not contain inadmissible hearsay.



                                        2
     In   accordance     with    Anders,     we    have   reviewed      the   entire

record in this case and have found no meritorious issues for

appeal.    We    therefore      affirm   the      district      court’s   judgment.

This court requires that counsel inform Small, in writing, of

the right to petition the Supreme Court of the United States for

further review.       If Small requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel   may   move    in   this   court      for   leave      to   withdraw   from

representation.       Counsel’s motion must state that a copy thereof

was served on Small.

     We dispense with oral argument because the facts and legal

contentions     are   adequately    presented        in   the    materials    before

this Court and argument would not aid the decisional process.



                                                                           AFFIRMED




                                         3